FILE COPY


SHERRY RADACK                                                                     CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                    CLERK OF THE COURT

TERRY JENNINGS                                                                   JANET WILLIAMS
EVELYN KEYES                                                                      CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE                    Court of Appeals                           PHONE: 713-274-2700
                                                                                 FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                          First District                             www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066

                                            March 23, 2015

 Clair Audrey Wolf
 #01836668 TDCJ
 Wallace Pack Unit
 2400 Wallace Pack Road
 Navasota, TX 77868

  RE:      Court of Appeals Number: 01-11-00806-CR thru 01-11-00814-CR
           Trial Court Case Number: 1271120 thru 1271128

   Style: Clair Audrey Wolf v. The State of Texas

   This is to acknowledge your communication received March 17, 2015, with reference to your
   direct appeal. Please be advised that the current status of your appeal is:

   1.   Our records indicate that our notice letter was mailed to you on March 4, 2015.
   2.   Enclosed is a copy of the Letter date March 4, 2015
                                                       Very truly yours,




                                                       Christopher A. Prine
                                                       Clerk of the Court